Because notice of disablement was not given pursuant to section 45 of the Workmen's Compensation Law (Cons. Laws, ch. 67), this court in Matter of Whitmyre v. International B.M. Corp.
(267 N.Y. 28) reversed the award and dismissed the claim. Thereafter the State Industrial Board reconsidered the case, making a new finding that written notice of disablement was not given to the employer within the time prescribed by sections 18 of and45 of the Workmen's CompensationLaw, but such notice could not have been given for the reason that the cause of disablement was not known until after the death and autopsy. The finding further stated that the employer was not prejudiced by the failure to give such written notice. On these new findings, another award was made which has been affirmed by the Appellate Division.
Continuing jurisdiction over workmen's compensation cases is given to the State Industrial Board by sections 22, 23 and 123 of the Workmen's Compensation Law. The power and jurisdiction of the Board to reopen a claim after a reversal and dismissal; to take new evidence and make new findings, have been approved by this court in Matter of McMahon v. Gretzula (267 N.Y. 573, affg.242 App. Div. 742); Matter of DiDonato v. Rosenberg (256 N.Y. 412).
There being evidence to sustain the new findings of the Board, we affirm the order of the Appellate Division and the award of the Industrial Board.
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed. *Page 64